      Case 7:18-cv-06120-KMK-AEK Document 33 Filed 01/22/21 Page 1 of 2




  VIA ECF

                                                                     January 15, 2021
Hon. Andrew E. Krause
U.S Magistrate Judge
Southern District of New York
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150

       Re: Raphael v. Commissioner 7:18-cv-06120

Dear Judge Krause,

        Through counsel, Howard D. Olinsky, Brittany Claire Raphael, files this notice regarding
the Motion for Attorney’s Fees pursuant to 42 U.S.C. § 406(b)(1) filed November 11, 2020.
Petitioner was recently informed that the administrative representative filed a fee petition with
the agency for $11,751.75 of the legal fees withheld. If the administrative representative’s
petition is granted in full, the remaining benefits withheld ($3,357.50) will be insufficient for
payment of an award under 42 U.S.C. § 406(b) and Plaintiff’s Motion will be withdrawn.

        Due to Sinkler v. Berryhill, 932 F.3d 83 (2d Cir. 2019), Plaintiff was required to file her
Motion prematurely, before the amount of available fees was known, or risk it being considered
untimely. Plaintiff respectfully requests the Court stay consideration of her Motion until the
administrative representative’s fees have been determined. Based on Petitioner’s own
experience with fee petitions, it may take a year or more for the agency to determine the
administrative fees. Therefore, with the Court’s permission, Petitioner intends to file a status
report every 60 days.

                                                      Thank you,



                                                      Howard D. Olinsky, Esq.

cc:    (via ECF)
       Amanda F. Parsels, Esq.
       Counsel for Defendant
       Assistant United States Attorney
       86 Chambers Street – 3rd Floor
          Case 7:18-cv-06120-KMK-AEK Document 33 Filed 01/22/21 Page 2 of 2


           New York, New York 10007
           Telephone: 212-637-2780
           Facsimile: 212-637-2750
           Email: amanda.parsels@usdoj.gov

Plaintiff's application is GRANTED, and consideration of Plaintiff's
motion for attorney's fees (ECF No. 25) is STAYED pending
determination of the amount of the administrative representative's fees.
Plaintiff is directed to provide status updates to the Court every 60 days,
with the first such update due on March 23, 2021.

In addition, Defendant's letter motion (ECF No. 32) is GRANTED.
Defendant's deadline to respond to Plaintiff's motion is extended, nunc pro
tunc, until two weeks after Plaintiff has advised the Court of the amount of
the approved fees for the administrative representative. The Clerk of the
Court is directed to terminate the motion at ECF No. 32.

Dated: January 22, 2021
